 


110 HR 3828 IH: Citizenship and Immigration Backlog Reduction Act
U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3828 
IN THE HOUSE OF REPRESENTATIVES 
 
October 15, 2007 
Ms. Clarke (for herself, Mr. Ellison, Mr. Towns, Mr. Honda, Mr. Pastor, Mr. Van Hollen, Mr. Hinojosa, Mr. Stark, Mr. Rangel, Mr. Shays, Mrs. Myrick, Mr. Perlmutter, Mrs. McCarthy of New York, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To reduce the backlog in processing requests made by U.S. Citizenship and Immigration Services to the National Name Check Program of the Federal Bureau of Investigation. 
 
 
1.Short titleThis Act may be cited as the Citizenship and Immigration Backlog Reduction Act. 
2.Backlog reduction 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General and the Secretary of Homeland Security shall jointly provide to the Committees on the Judiciary, Homeland Security, and Appropriations of the House of Representatives, and the Committees on the Judiciary, Homeland Security and Governmental Affairs, and Appropriations of the Senate, a plan for ensuring that, within 18 months of the date of enactment of this Act, the National Name Check Program, administered by the Records Management Division of the Federal Bureau of Investigation (FBI), will no longer have any requested name checks from U.S. Citizenship and Immigration Service (USCIS) in backlog status.  
(b)Elements of planThe plan shall include the following elements: 
(1)Necessary improvements to computer systems so that all records may be transmitted, maintained, and checked electronically, and whether it is possible to centralize this information in a single searchable database. 
(2)How the FBI will improve communications with USCIS to ensure the maximum efficiency in processing name check requests from that agency. 
(3)Security upgrades in transferring information between the FBI and USCIS to ensure the privacy of any individual receiving a name check. 
(4)Long-term fixes that will prevent any future backlog, including a risk management analysis of changes that can be made to streamline the process and policies for obtaining FBI name checks in connection with applications and petitions for immigration benefits. 
(5)An estimate of the funding required to complete the operation by the required date along with an estimate of any possible fee increases. 
(6)A study regarding the best practices in assessing the level of risk presented by applicants. The study will determine whether the current risk assessment process should be modified. 
(7)A report of the number of applications and petitions that remain pending at USCIS more than 6 months after the name check results have been returned from the FBI to USCIS. 
(c)Effect of backlog On and after 18 months of the date of enactment of this ActBeginning 18 months after the date of the enactment of this Act, the National Name Check Program is not authorized to have any file in backlog status. After that date, any name check request from USCIS held in the possession of the National Name Check Program for longer than 6 months— 
(1)will be referred to the Secretary of Homeland Security, who shall adjudicate interim benefits in connection with the application with which the FBI name check was requested, unless the Secretary certifies there is reasonable cause to suspect that the applicant poses a threat to national security, otherwise poses a threat to the United States, or has broken United States immigration law; and 
(2)the name check fee shall be fully refunded. 
(d)BacklogFor purposes of this section, the term backlog means, with respect to a file sent to the National Name Check Program from USCIS, that the file has been pending under the jurisdiction of the Justice Department for longer than 6 months. 
 
